Title: From Thomas Jefferson to Patrick Gibson, 27 January 1821
From: Jefferson, Thomas
To: Gibson, Patrick


Dear Sir
Monticello
Jan. 27. 21.
Your favor of the 9th was recieved in due time. I do not know the exact date or amount of my note in the bank of Virginia. except that the latter is between 11. & 1200. D. I therefore inclose you a blank, hoping it is in time for renewal. I find my self so much declining by age and ill health in the attention and energy necessary for business that I am turning every thing over to my grandson whose industry and correctness renders him worthy of all confidence. he is now in Richmd and I desired him to explain to you the unfortunate accident just happened to the Shadwell mills of the main shaft snapping in two which will disable them from delivering flour for a month to come.  Capt Peyton being the agent of my grandson in Richmond has been the occasion of my concerns being partly addressed to him: but really if produce is to continue at what it is, we must abandon raising as it does not repay the expence of culture alone, and I see no resource but to clothe & feed ourselves, and to buy nothing, as we can make nothing to pay for it. I hope your health is becoming better and beg you to be assured of my great friendship and respect.Th: Jefferson